 



SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Security Agreement”), dated as of the 11th day of
December, 2015, is made by and among PROPHASE LABS, INC., a Delaware
corporation, Pharmaloz Manufacturing Inc., a Delaware corporation, and Quigley
Pharma Inc., a Delaware corporation, each with an address of 621 N. Shady
Retreat Road, Doylestown PA 18901 (each an “Obligor” and collectively, the
“Obligors”), and John E. Ligums, Jr., as collateral agent for the secured
parties identified on Schedule A (in such capacity as collateral agent, together
with its successors and assigns, the “Collateral Agent”).

 

BACKGROUND

 

A. The Obligors are borrowers under certain 12% Secured Promissory Notes –
Series A (together with any renewals, extensions or modifications thereof,
collectively referred to as the “Notes”) payable to the order of the secured
parties identified on Schedule A (together with any future holders of any Notes,
collectively, the “Secured Parties”), which schedule shall be amended from time
to time to identify all persons holding Notes. The aggregate maximum outstanding
original principal amount of all Notes is $3,000,000.

 

B. As a condition to extending the financial accommodations represented by the
Notes, the Obligors have agreed to grant in favor of the Collateral Agent, for
the benefit of the Secured Parties, a security interest in the Collateral (as
hereinafter define) to secure their obligations under the obligations under the
Notes.

 

C. Capitalized terms contained in Section 1 of this Security Agreement and used
hereinafter shall have the meanings ascribed to them in the revised Article 9 of
the Uniform Commercial Code as enacted in the State of Delaware and in effect on
the date hereof (the “Uniform Commercial Code”), unless the context requires
otherwise. Other capitalized terms which are used herein without definition
shall have the meanings ascribed to them in the Notes.

 

NOW, THEREFORE, incorporating the Background Section herein, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, in consideration of the foregoing and intending to be legally
bound, the Obligors and the Collateral Agent hereby agree as follows:

 

Section 1. Creation of Security Interest. Each Obligor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and lien priority position, a Lien upon and security interest in, all of such
Obligors’s right, title and interest in and to the following property and assets
of such Obligor, in each case whether now owned or existing or hereafter
acquired or arising and wherever located (collectively, the “Collateral”):

 

(i) all Accounts;

 

(ii) all Chattel Paper;

 

(iii) the Commercial Tort Claims (if any) set forth on Schedule I hereto;

 

(iv) all Contracts;

 

(v) all Deposit Accounts;

 

(vi) all Documents;

 

(vii) all Equipment;

 

1

 

 

(viii) all Fixtures;

 

(ix) all General Intangibles;

 

(x) all Goods;

 

(xi) all Instruments;

 

(xii) all Inventory;

 

(xiii) all Investment Property;

 

(xiv) all Letter-of-Credit Rights;

 

(xv) all Software;

 

(xvi) all Supporting Obligations;

 

(xvii) all cash, cash equivalents and money of the Obligor, wherever held;

 

(xviii) to the extent not covered or not specifically excluded by clauses (i)
through (xvii) above, all of such Obligor’s other personal property;

 

(xix) all Records evidencing or relating to any of the foregoing or that are
otherwise necessary or useful in the collection thereof;

 

(xx) all accessions, additions, attachments, improvements, modifications and
upgrades to, replacements of and substitutions for any of the foregoing; and

 

(xxi) any and all proceeds, as defined in the Uniform Commercial Code, products,
rents, royalties and profits of or from any and all of the foregoing and, to the
extent not otherwise included in the foregoing, (w) all payments under any
insurance (whether or not the Collateral Agent is the loss payee thereunder),
indemnity, warranty or guaranty with respect to any of the foregoing Collateral,
(x) all payments in connection with any requisition, condemnation, seizure or
forfeiture with respect to any of the foregoing Collateral, (y) all claims and
rights (but not obligations) to recover for any past, present or future
infringement or dilution of or injury to any Collateral consisting of copyrights
patent or trademarks, and (z) all other amounts from time to time paid or
payable under or with respect to any of the foregoing Collateral (collectively,
“Proceeds”). For purposes of this Agreement, the term “Proceeds” includes
whatever is receivable or received when Collateral or Proceeds are sold,
exchanged, collected or otherwise disposed of, whether voluntarily or
involuntarily.

 

Section 2. Secured Obligations. The lien and security interest created herein is
given as security for the prompt payment, performance, satisfaction and
discharge of the following obligations (the “Obligations”) of the Obligors: (i)
to pay the principal and interest and any other liabilities of the Obligors to
the Secured Parties under the Notes in accordance with the terms thereof; (ii)
to repay the Secured Parties all amounts advanced by the Collateral Agent and
Secured Parties under this Security Agreement or otherwise on behalf of the
Obligors, including, but without limitation, advances for taxes, levies,
insurance, rent, wages, repairs to or maintenance or storage of any Collateral;
and (iii) to reimburse the Secured Parties and the Collateral Agent, on demand,
for all of the Secured Parties’ and Collateral Agent’s expenses and costs,
including the reasonable fees and expenses of its counsel, in connection with
the negotiation, preparation, administration, amendment, modification, or
enforcement of the Notes and this Security Agreement.

 

2

 

 

Section 3. Representations and Warranties. The Obligors, as of the date hereof
and as long as the Notes remain outstanding, represents and warrants as follows:

 

3.1 Good Title to Collateral. The Obligors have good and marketable title and
valid right in and to the Collateral free and clear of all liens and
encumbrances other than the security interests granted to the Collateral Agent.

 

3.2 Fictitious Name, Merger, Consolidation. No Obligor has, during the past five
(5) years, been known by or used any other corporate or fictitious name or been
a party to any merger or consolidation, or acquired all or substantially all of
the assets of any Person, or acquired any of its property or assets out of the
ordinary course of business.

 

3.3 Organization. Each Obligor is a corporation organized under the laws of the
State of Delaware. Each Obligor’s exact legal name is as set forth in the first
paragraph of this Security Agreement. If any Obligor has more than one place of
business, the chief executive offices of such Obligor are at the address set
forth in the first paragraph of this Security Agreement.

 

3.4 Filings of Record. No financing statement covering any of the Collateral is
on file in any public office, other than the financing statements filed in favor
of the Collateral Agent for the benefit of the Secured Parties.

 

3.5 Non-Contravention. The making and performing of this Security Agreement is
not in contravention of or prohibited by an indenture, agreement, or undertaking
to which any Obligor is a party or by which the Obligor is bound or affected.

 

3.6 Financing Statements. Completed Uniform Commercial Code financing statements
(including fixture filings, as applicable), or other appropriate filings,
recordings or registrations containing a description of the Collateral have been
delivered to the Collateral Agent for filing with the Secretary of State of the
State of Delaware, which are all the filings, recordings or registrations that
are necessary to publish notice of and protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral Agent,
for the benefit of the Secured Parties, in respect of all Collateral in which
the security interest granted hereunder may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
rerecording, registration or reregistrations is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

 

Section 4. Collection, Disposition and Use of Collateral.

 

4.1 Accounts. The Collateral Agent, on behalf of the Secured Parties, hereby
authorizes the Obligors to collect all Accounts from the Account Debtors. The
Proceeds of Accounts so collected by the Obligors shall be received and held by
the Obligors in trust for the Collateral Agent for the benefit of the Secured
Parties but may be applied by the Obligors in their discretion towards payment
of the Obligations or other purposes as permitted under the Note. So long as
there has been no Event of Default (as hereinafter defined) hereunder, the
Obligors shall be permitted to collect the Proceeds of Accounts from customers
and the Obligors shall be free to make payments to satisfy their business
obligations including working capital expenditures in the ordinary course of the
Obligors’ business. Upon the occurrence of an Event of Default, the authority
hereby given to the Obligors to collect the Proceeds of Accounts in trust for
the Collateral Agent may be terminated by the Collateral Agent at any time and
the Collateral Agent, on behalf of the Secured Parties, shall have the right at
any time thereafter, acting if it so chooses in any Obligor’s name, to collect
Accounts itself, to sell, assign, compromise, discharge or extend the time for
payment of any Account, and to do all acts and things necessary or incidental
thereto and each Obligor hereby ratifies all such acts. Upon the occurrence of
an Event of Default, at the Collateral Agent’s request, the Obligors will notify
Account Debtors and any guarantor thereof that the Accounts payable by such
Account Debtors have been assigned to the Collateral Agent for the benefit of
the Secured Parties and shall indicate on all billings to Account Debtors that
payments thereon are to be made to the Collateral Agent for the benefit of the
Secured Parties. Upon the occurrence of an Event of Default, the Obligors shall
not compromise, discharge, extend the time for payment or otherwise grant any
indulgence or allowance with respect to any Account without the prior written
consent of the Collateral Agent.

 

3

 

 

4.2 Inventory; Ordinary Course. So long as there has been no Event of Default
hereunder, the Obligors shall be permitted to process and sell their Inventory
and, to the extent not material, other forms of Collateral, but only to the
extent that such processing and sale are conducted in the ordinary course of the
Obligors’ business.

 

Section 5. Covenants and Agreements of the Obligor.

 

5.1 Maintenance and Inspection of Books and Records. The Obligors shall maintain
complete and accurate books and records and shall make all necessary entries
therein to reflect the costs, values and locations of their Inventory and the
transactions and documents giving rise to their Accounts and all payments,
credits and adjustments thereto. The Obligors shall keep the Collateral Agent
fully informed as to the location of all such books and records. The Collateral
Agent’s rights hereunder shall be enforceable at law or in equity, and the
Obligors consent to the entry of judicial orders or injunctions enforcing
specific performance of such obligations hereunder.

 

5.2 Notice of Change/Relocation by Obligor. The Obligors will furnish to the
Collateral Agent prompt written notice of any change (i) in any Obligor’s
corporate name or in any trade name used to identify it in the conduct of its
business or in the ownership of its properties, (ii) in the location of any
Obligor’s chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility), (iii) in any Obligor’s
identity or corporate structure, (iv) in any Obligor’s Federal Taxpayer
Identification Number or (v) in any Obligor’s jurisdiction of organization. The
Obligors agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all Collateral for the benefit of the Secured Parties. The Obligors
also agree promptly to notify the Collateral Agent if any material portion of
the Collateral is damaged or destroyed.

 

5.3 Confirmation of Accounts. The Obligors agree that the Collateral Agent shall
at all times have the right to confirm orders and to verify any or all of the
Obligors’ Accounts in the Collateral Agent’s name for the benefit of the Secured
Parties, or in any fictitious name used by the Collateral Agent for
verifications, or through any public accountants.

 

5.4 Delivery of Accounts Documentation. At such intervals as the Collateral
Agent shall require, the Obligors shall deliver to the Collateral Agent copies
of purchase orders, invoices, contracts, shipping and delivery receipts and any
other document or instrument which evidences or gives rise to an Account.

 

5.5 Physical Inspection of Inventory. The Obligors shall permit the Collateral
Agent and its authorized agents to inspect any or all of the Obligors’ Inventory
at all reasonable times.

 

4

 

 

5.6 Notice of the Collateral Agent’s Interests. If requested by the Collateral
Agent, the Obligors shall give notice of the Collateral Agent’s security
interests in the Collateral to any third person with whom the Obligors has any
actual or prospective contractual relationship or other business dealings.

 

5.7 Accounts Agings. The Obligors shall furnish the Collateral Agent with agings
of their Accounts in such form and detail and at such intervals as the
Collateral Agent may from time to time require but not more frequently than
quarterly unless there has been an Event of Default.

 

5.8 Defend the Collateral. In the event that the Collateral shall hereafter
become subject to any lien, encumbrance, security interest or claim of any other
person or entity (other than with the express written consent of the Collateral
Agent), the Obligors shall immediately undertake to secure the release of the
Collateral from such lien, encumbrance, security interest or claim at the
Obligors’ own cost and expense. The Obligors shall appear in and defend any
action or proceeding which may affect the security interest of the Collateral
Agent in the Collateral.

 

5.9 Insurance of Collateral. The Obligors shall keep standard property and
casualty loss coverage of their Inventory against such perils with AAA rated
insurance companies. All insurance policies shall name the Collateral Agent, as
collateral agent for the Secured Parties, as secured party/loss payee and shall
provide for not less than thirty (30) days’ advance notice in writing to the
Collateral Agent of any cancellation thereof. The Collateral Agent shall have
the right (but shall be under no obligation) to pay any of the premiums on such
insurance. Any premiums paid by the Collateral Agent shall, if the Collateral
Agent so elects, be considered an advance at the highest rate of interest
provided in the Notes, and all such accrued interest shall be payable on demand.
Any credit insurance covering Accounts shall name the Collateral Agent as loss
payee. The Obligors expressly authorize their insurance carriers to pay proceeds
of all insurance policies covering any or all of the Collateral directly to the
Collateral Agent for the benefit of the Secured Parties.

 

5.10 Existence. Except in connection with an internal reorganization, each
Obligor shall preserve its existence and not merge into or consolidate with any
other entity, or sell all or substantially all of its assets. The Obligor shall
not change the state of its organization, its name, or place of business without
obtaining the prior written consent of the Collateral Agent, which will not be
unreasonably withheld. Obligor agrees not to effect or permit any change
referred to in the preceding sentences unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all Collateral for the benefit of the
Secured Parties.

 

5.11 Perfection of Collateral Agent’s Interests.

 

(a) The Obligors agree to cooperate and join, at their expense, with the
Collateral Agent in taking such steps as are necessary, in the Collateral
Agent’s judgment, to perfect or continue the perfected status of the security
interests granted hereunder, including, without limitation, the execution and
delivery of any financing statements, amendments thereto and continuation
statements.

 

(b) The Collateral Agent may at any time and from time to time, file financing
statements, continuation statements and amendments thereto that describe the
Collateral in particular or as all assets of the Obligors or words of similar
effect and which contain any other information required by the Uniform
Commercial Code for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment, including whether any Obligor is
an organization, the type of organization and any organization identification
number issued to such Obligor. The Obligors agree to furnish any such
information to the Collateral Agent promptly upon request.

 

5

 

 

(c) The Obligors shall, at any time and from time to time, take such steps as
the Collateral Agent may require for the Collateral Agent to insure the
continued perfection and priority of the Collateral Agent’s security interest in
any of the Collateral and of the preservation of its rights therein.

 

5.12 Maintenance of Inventory. The Obligors shall care for and preserve the
Inventory in good condition.

 

5.13 Notification of Adverse Change in Collateral. The Obligors agree
immediately to notify the Collateral Agent if (a) any Account Debtor refuses to
retain or returns any goods, the sale or delivery of which gave rise to an
Account; (b) any Account has arisen pursuant to a sale under terms which differ
materially from those customarily offered by the Obligor; or (c) any event
occurs or is discovered which would cause any material diminution in the value
of any significant item or type of Collateral, except as would not have a
material adverse effect on the Obligor or its business.

 

5.14 Reimbursement and Indemnification. The Obligors agree to pay (or reimburse,
as the Collateral Agent may elect) the Collateral Agent on demand for
out-of-pocket expenses incurred in connection with the Collateral Agent’s
exercise of its rights under this Security Agreement. The Obligors agree to
indemnify the Collateral Agent and hold it harmless against any costs, expenses,
losses, damages and liabilities (including reasonable attorneys’ fees and court
costs) incurred in connection with this Security Agreement, other than as a
direct result of the Collateral Agent’s gross negligence or willful misconduct.

 

5.15 Use of the Collateral. The Obligors shall use the Collateral lawfully and
only with insurance coverage and shall not use the Collateral so as to cause or
result in waste, unreasonable deterioration or depreciation.

 

5.16 Consent to Sell the Collateral. Except as otherwise permitted under this
Security Agreement, the Obligors shall not, without the written consent of the
Collateral Agent, which will not be unreasonably withheld, sell, contract to
sell, lease, encumber or dispose of the Collateral until the Obligations to the
Secured Parties have been fully and finally discharged.

 

5.17 Taxes and Assessments. The Obligors shall pay, when due, all taxes,
assessments, charges, liens, levies or encumbrances now or hereafter assessed
against the Collateral.

 

5.18 No Other Security Interests. The Obligors shall not grant any security
interests to any other Person in the Collateral.

 

5.19 Negative Pledge on Real Property. The Obligors hereby agree that they shall
not sell, assign or transfer their interest in, or create, incur, assume or
suffer to exist any mortgage, deed of trust, pledge, lien, security interest,
hypothecation, assignment, deposit arrangement or other preferential
arrangement, charge or encumbrance (including without limitation, any
conditional sale, or other title retention agreement, or finance lease) of any
nature (an “Encumbrance”), upon or with respect to the real property located at
500 North 15th Avenue, Lebanon, PA 17046 (the “Real Property”), or authorize the
filing under the Uniform Commercial Code of any jurisdiction of a financing
statement in the nature of a fixture filing on their personal property located
on or used in connection with the Real Property which names any Obligor as
debtor, or sign any security agreement authorizing any secured party to file
such financing statement on the Real Property without the written permission of
the Collateral Agent. In the event of a sale of the Real Property or any other
event which results in proceeds being distributed to any Person (a “Capital
Event”), the Obligors agree that all such Capital Event proceeds, to the extent
of the Obligations, shall be paid to the Collateral Agent for the benefit of the
Lenders prior to any distribution or payment to any other Person.

 

6

 

 

Section 6. Power of Attorney. The Obligors hereby appoint the Collateral Agent
as its lawful attorney-in-fact, said appointment being coupled with an interest,
with full power of substitution, to do, at the Collateral Agent’s option, and at
the Obligors’ expense and liability, all acts and things which the Collateral
Agent may deem necessary or desirable to effectuate its rights under this
Security Agreement, including without limitation, (a) file financing statements
and otherwise perfect any security interest granted hereby, (b) correspond and
negotiate directly with insurance carriers, (c) upon the occurrence of an Event
of Default hereunder, receive, open and dispose of in any reasonable manner all
mail addressed to the Obligor and notify Postal Service authorities to change
the address for mail addressed to the Obligor to an address designated by the
Collateral Agent, (d) upon the occurrence of an Event of Default hereunder,
communicate with Account Debtors and other third parties for the purpose of
protecting or preserving the Collateral, and (e) upon the occurrence of an Event
of Default hereunder, in the Obligor’s or the Collateral Agent’s name, to
demand, collect, receive, and receipt for, compound, compromise, settle and give
acquittance for, and prosecute and discontinue or dismiss, with or without
prejudice, any suit or proceeding respecting any of the Collateral. This power,
being coupled with an interest is irrevocable until the Obligations have been
fully satisfied.

 

Section 7. Default. The occurrence of an Event of Default as defined in the
Notes shall constitute an event of default (“Event of Default”) hereunder.

 

Section 8. Collateral Agent’s Rights upon Default. After an acceleration of the
unpaid principal and accrued interest pursuant to the terms of the Notes, the
Collateral Agent, on behalf and for the benefit of the Secured Parties, may
immediately and without notice pursue any remedy available at law or in equity
to collect, enforce or satisfy any Obligations, including any or all of the
following, which rights and remedies are cumulative, may be exercised from time
to time, and are in addition to any rights and remedies available to the Secured
Parties under the Notes.

 

8.1 Uniform Commercial Code Rights. Exercise any and all of the rights and
remedies of a secured party under the Uniform Commercial Code, including the
right to require the Obligors to assemble the Collateral and make it available
to the Collateral Agent at a place reasonably convenient to the parties.

 

8.2 Collection Rights. Enforce the obligations of any Account Debtor or other
person obligated on Collateral and exercise the rights of the Obligors with
respect to the obligation of any Account Debtor or other person obligated on
Collateral to make payment or otherwise render performance to the Obligors.
Notify the Account Debtors or other person obligated on Collateral that payments
are to be made directly to the Collateral Agent, or to such post office box as
the Collateral Agent may direct.

 

8.3 Sale of Collateral. Upon ten (10) business days’ prior written notice to the
Obligors, which the Obligors hereby acknowledge to be sufficient, commercially
reasonable and proper, the Collateral Agent may sell, lease or otherwise dispose
of any or all of the Collateral at any time and from time to time at public or
private sale, with or without advertisement thereof and apply the proceeds of
any such sale first to the Collateral Agent’s expenses in preparing the
Collateral for sale (including reasonable attorneys’ fees), second to the
complete satisfaction of the Obligations and third, as required by the Uniform
Commercial Code. The Obligors waive the benefit of any marshalling doctrine with
respect to the Collateral Agent’s exercise of its rights hereunder. The Obligors
grants a royalty-free license to the Collateral Agent for all patents, service
marks, trademarks, trade names, copyrights, computer programs and other
intellectual property and proprietary rights sufficient to permit the Collateral
Agent to exercise all rights granted to the Collateral Agent under this Section
8.3.

 

7

 

 

Section 9. Notices. Any written notices required or permitted by this Security
Agreement shall be effective if delivered in accordance with the Notes.

 

Section 10. No Assumption of Liability. The lien and security interest granted
hereunder is granted as security only and shall not subject the Collateral Agent
or the Secured Parties to, or in any way alter or modify, any obligation or
liability of Obligors with respect to or arising out of the Collateral.

 

Section 11. Miscellaneous.

 

11.1 No Waiver. No delay or omission by the Collateral Agent in exercising any
right or remedy hereunder shall operate as a waiver thereof or of any other
right or remedy, and no single or partial exercise thereof shall preclude any
further exercise thereof or the exercise of any other right or remedy.

 

11.2 Preservation of Rights. The Collateral Agent and the Secured Parties shall
have no obligation or responsibility to take any steps to enforce or preserve
rights against any parties to any Account and such obligation and responsibility
shall be those of the Obligors exclusively. Further, the Obligors hereby
authorize the Collateral Agent, and the Collateral Agent shall have the
continuing rights, at its sole option and discretion, but is not obligated to:
(a) do anything which the Collateral Agent is required but fails to do
hereunder, and in particular the Collateral Agent may, if any Obligor fails to
do so: (i) insure or take any reasonable steps to protect the Collateral, (ii)
pay all taxes, levies, expenses and costs arising with respect to the
Collateral, or (iii) pay any premiums payable on any policy of insurance
required to be obtained or maintained hereunder; (b) direct any insurer to make
payment of any insurance proceeds, including any returned or unearned premiums,
directly to the Collateral Agent, for the benefit of the Secured Parties, and
apply such moneys to any Obligations evidenced or secured hereby in such order
or fashion as the Collateral Agent may elect; and (c) inspect the Collateral at
any reasonable time. In addition to rights given to the Collateral Agent in this
Security Agreement and to the Secured Parties in the Notes, the Collateral Agent
shall have all the rights and remedies of a secured party in or under any
applicable law, including without limitation, the Uniform Commercial Code.

 

11.3 Successors and Assigns. This Security Agreement (a) shall be binding upon
the Obligors and the Collateral Agent and their respective permitted successors
and assigns and (b) shall inure to the benefit of each Obligor and the
Collateral Agent and its respective permitted successors and assigns; provided,
however that no Obligor may assign its rights hereunder or any interest herein
without the prior written consent of the Collateral Agent, and any such
assignment or attempted assignment by any Obligor shall be void and of no effect
with respect to the Collateral Agent. The Collateral Agent may assign this
Security Agreement in whole or in part in its sole discretion at any and all
time(s).

 

11.4 Complete Agreement. This Security Agreement and the instructions and
notices required or permitted to be executed and delivered hereunder set forth
the entire agreement of the parties with respect to the subject matter hereof,
and supersede any prior agreement and contemporaneous oral agreements of the
parties concerning its subject matter.

 

11.5 Counterparts; Effectiveness. This Security Agreement may be executed in any
number of counterparts and by the different parties on separate counterparts.
Each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Security Agreement. This
Security Agreement may be executed by exchange of facsimile signatures, which
shall be deemed original signatures for purposes of this Security Agreement or
otherwise. This Security Agreement shall be deemed to have been executed and
delivered when the Collateral Agent has received counterparts hereof executed by
all parties listed on the signature page(s) hereto.

 

8

 

 

11.6 Amendments. No modification, rescission, waiver, release or amendment of
any provisions of this Security Agreement shall be effective unless set forth in
a written agreement signed by the Obligors and the Collateral Agent.

 

11.7 Termination. Upon the payment in full in cash of the Obligations, the
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Obligors. Upon any such termination, at the
Obligors’ cost and expense, the Collateral Agent will execute and deliver to the
Obligors such documents as it shall reasonably request to evidence such
termination or the Collateral Agent shall authorize the Obligors and their
designees to take all reasonable actions and make all filings necessary or
desirable to effectuate the termination and release of the liens and security
interests in the Collateral.

 

11.8 Governing Law. This Security Agreement shall be governed by and be
construed under the internal laws of the State of Delaware without reference to
conflict of laws principles.

 

11.9 Severability. If any provision of this Security Agreement shall be held
invalid or unenforceable under applicable law in any jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of such provision in any other jurisdiction or the validity or enforceability of
any other provision of this Security Agreement that can be given effect without
such invalid or unenforceable provision.

 

11.10 Waiver of Jury Trial. Each and every party to this Security Agreement
agrees that any suit, action or proceeding, whether claim or counterclaim,
brought or instituted by any party hereto or any successor or assign of any
party, on or with respect to this Security Agreement or the dealings of the
parties with respect hereto, shall be tried only by a court and not by a jury.
EACH AND EVERY PARTY HEREBY KNOWINGLY, EXPRESSLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.
Further, each party waives any right it may have to claim or recover, in any
such suit, action or proceeding, any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. EACH OBLIGOR ACKNOWLEDGES AND AGREES THAT THIS PARAGRAPH IS A SPECIFIC
AND MATERIAL ASPECT OF THIS SECURITY AGREEMENT AND THAT THE COLLATERAL AGENT
WOULD NOT EXTEND CREDIT TO SUCH OBLIGOR IF THE WAIVERS SET FORTH IN THIS
PARAGRAPH WERE NOT A PART OF THIS SECURITY AGREEMENT.

 

11.11 Acknowledgment. THIS SECURITY AGREEMENT CONTAINS A POWER OF ATTORNEY
COUPLED WITH AN INTEREST AND IS FOR THE SOLE BENEFIT OF THE COLLATERAL AGENT.
THIS SECURITY AGREEMENT IS BEING EXECUTED IN CONNECTION WITH A LOAN OR OTHER
FINANCIAL TRANSACTION FOR BUSINESS PURPOSES AND NOT PRIMARILY FOR PERSONAL,
FAMILY OR HOUSEHOLD PURPOSES. THE COLLATERAL AGENT, AS AGENT FOR THE OBLIGORS,
UNDER THE POWER OF ATTORNEY, IS NOT A FIDUCIARY FOR THE OBLIGORS, IN EXERCISING
ANY OF ITS RIGHTS OR POWERS PURSUANT TO THE POWER OF ATTORNEY, MAY DO SO FOR THE
SOLE BENEFIT OF THE COLLATERAL AGENT AND THE SECURED PARTIES AND NOT FOR THE
OBLIGORS.

 

11.12 Jurisdiction. IN ANY LEGAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER ARISING OUT OF OR RELATED TO THIS SECURITY AGREEMENT OR THE
RELATIONSHIP EVIDENCED HEREBY, OBLIGORS AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURT OF COMMON PLEAS OF
BUCKS COUNTY, PENNSYLVANIA AND THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF PENNSYLVANIA. OBLIGORS AND THE COLLATERAL AGENT EXPRESSLY SUBMIT AND
CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND OBLIGORS AND THE COLLATERAL AGENT HEREBY WAIVE ANY OBJECTION
WHICH THEY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR
FORUM NON CONVENIENS. OBLIGORS HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND ANY OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREE THAT
SERVICE OF SUCH SUMMONS, COMPLAINT, AND ANY OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT THE ADDRESS SET FORTH ABOVE AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE PROVIDING OF SUCH
NOTICE. NOTHING IN THIS SECURITY AGREEMENT SHALL BE DEEMED, OR OPERATE, TO
AFFECT THE RIGHTS OF THE COLLATERAL AGENT OR OBLIGORS TO SERVE LEGAL PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY THE
COLLATERAL AGENT OR ANY OBLIGOR OF ANY CLAIM, OR ANY JUDGMENT OR ORDER OBTAINED
IN SUCH FORUM, OR THE TAKING OF ANY ACTION UNDER THIS SECURITY AGREEMENT OR
OTHERWISE TO ENFORCE SAME, IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.

 

[Signatures Follow]

 

9

 

 

IN WITNESS WHEREOF, the undersigned hereto, intending to create an instrument
under seal, have duly executed this Security Agreement the day and year
aforesaid and have affixed their respective seals or have adopted as their own
the seals typed next to their respective signatures with the intent to be
legally bound hereby as of the day and year first above written.

 

  OBLIGORS:       PROPHASE LABS, INC.,       By: /s/ Ted Karkus     Ted Karkus
CEO

 



  Pharmaloz Manufacturing Inc.,

 

  By: /s/ Ted Karkus   Name: Ted Karkus   Title: CEO

 



 

  Quigley Pharma Inc.,

 

  By: /s/ Ted Karkus   Name: Ted Karkus   Title: CEO

 



  COLLATERAL AGENT:       /s/ John E. Ligums, Jr.   John E. Ligums, Jr.

 

1

 

 

Schedule A to

Security Agreement,

dated December 11, 2015, by and among

ProPhase Labs, Inc., Pharmaloz Manufacturing Inc., Phusion Labs Manufacturing,
Inc. and Quigley Pharma Inc.

 

List of Secured Parties

 

John E. Ligums, Jr.

Justin J. Leonard

 

 

 

 

Schedule I

 

Commercial Tort Claims

 



 

 

